 1                                                                   The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
     AMAZON.COM, INC., a Delaware corporation;
 9
                                           Plaintiff,     NO. 2:19-cv-00523-RSM
10
            v.                                            STIPULATION AND ORDER
11                                                        EXTENDING TIME TO RESPOND TO
     ROY ORON, an individual; JEFFREY GILES,              COMPLAINT
12   an individual; DALE BROWN, an individual;
     FIRST IMPRESSION INTERACTIVE, INC., an
13   Illinois corporation; and JOHN DOES 1-10;
14                                     Defendants.
15
                                          I.      STIPULATION
16
            The current deadline for defendants First Impression Interactive, Inc., Jeffrey Giles, and
17
     Dale Brown to respond to plaintiff’s Complaint is June 7, 2019. See Dkt. 12. Defendants First
18
     Impression Interactive, Inc., Jeffrey Giles, and Dale Brown currently intend to respond by a
19
     motion to dismiss for lack of personal jurisdiction and improper venue, or, in the alternative, to
20
     transfer venue. Without waiving any defenses, in order to (a) accommodate scheduling issues
21
     and (b) permit the parties to conduct informal discussions regarding the grounds on which
22
     plaintiff asserts the existence of jurisdiction and proper venue, the parties hereby stipulate and
23
     agree as follows:
24
            1.      The current deadline of June 7, 2019, for defendants to respond to plaintiff’s
25
     Complaint is hereby amended and continued to June 21, 2019. (Amending the prior response
26
     deadline set forth in Dkt. 12.)


     STIPULATION AND ORDER EXTENDING TIME TO RESPOND
     TO COMPLAINT (NO. 2:19-CV-00523-RSM) - 1                                         38TH FLOOR
                                                                                  1000 SECOND AVENUE
                                                                               SEATTLE, WASHINGTON 98104
                                                                                     (206) 622-2000
 1
            2.      Without waiver of any defenses, defendants will not to file any motion to dismiss
 2
     prior to June 21, 2019.
 3
            DATED this 6th day of June, 2019.
 4
      DAVIS WRIGHT TREMAINE LLP                      BYRNES KELLER CROMWELL LLP
 5

 6                                                   By /s/ Bradley S. Keller
      By /s/ Bonnie E. MacNaughton
 7       Bonnie E. MacNaughton, WSBA #36110             Bradley S. Keller, WSBA #10665
         bonniemacnaughton@dwt.com                      bkeller@byrneskeller.com
 8
      By /s/ James H. Wendell                        By /s/ Jofrey M. McWilliam
 9       James H. Wendell, WSBA #46489                  Jofrey M. McWilliam, WSBA #28441
         jamiewendell@dwt.com                           jmcwilliam@byrneskeller.com
10                                                   1000 Second Avenue, 38th Floor
11    By /s/ Sara A. Fairchild                       Seattle, Washington 98104
          Sara A. Fairchild, WSBA #54419             206-622-2000
12        sarafairchild@dwt.com                      Fax: 206-622-2522
      920 Fifth Avenue, Suite 3300
13    Seattle, Washington 98104                      ARONBERG GOLDGEHN DAVIS &
      206-622-3150                                   GARMISA
14    Fax: 206-757-7700
      Attorneys for Plaintiff Amazon.com, Inc.       By /s/ Nathan H. Lichtenstein
15
                                                         Nathan H. Lichtenstein,
16                                                       admitted pro hac vice
                                                     330 North Wabash Avenue, Suite 1700
17                                                   Chicago, IL 60611
                                                     312-828-9600
18                                                   nlichtenstein@agdglaw.com
                                                     Attorneys for Defendants First Impression
19
                                                     Interactive, Inc., Jeffrey Giles, and Dale
20                                                   Brown

21
                                             II.     ORDER
22
            IT IS SO ORDERED this 11 day of June, 2019.
23

24

25
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
26



     STIPULATION AND ORDER EXTENDING TIME TO RESPOND
     TO COMPLAINT (NO. 2:19-CV-00523-RSM) - 2                                     38TH FLOOR
                                                                              1000 SECOND AVENUE
                                                                           SEATTLE, WASHINGTON 98104
                                                                                 (206) 622-2000
